 



EXHIBIT 10.01

RETIREMENT AGREEMENT

          This Retirement Agreement (this “Agreement”) is entered into as of
June 23, 2003 between Technology Solutions Company, a Delaware corporation (the
“Company”), and Jack N. Hayden (the “Executive”).

          WHEREAS, the Executive currently serves as the President and Chief
Executive Officer and as a director of the Company and as a director and officer
of subsidiaries of the Company; and

          WHEREAS, the Company and the Executive desire to set forth herein
their mutual agreement with respect to all matters relating to (i) the
Executive’s retirement and resignation as a director and officer of, and
cessation of employment with, the Company, (ii) the Executive’s retirement and
resignation as a director and officer of subsidiaries of the Company and
(iii) the Executive’s release of claims, all upon the terms set forth herein.

          NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Executive hereby agree as follows:

          1.      Retirement; Termination of Employment. The Executive hereby
retires and resigns as the President and Chief Executive Officer of the Company
and as a member of the Company’s board of directors, from all directorships and
offices of the Company’s subsidiaries and from all other positions (if any) with
the Company and its affiliates, effective as of the date hereof (the “Retirement
Date”). On the Retirement Date, the Executive shall cease to be an director,
officer and employee of, or have any other position with, the Company or its
subsidiaries or any affiliate of the Company or its subsidiaries.

          2.      Payment of Accrued Obligations. (a) The Company shall pay all
Accrued Obligations (as defined in Section 2(b) hereof) to the Executive as soon
as reasonably practicable following the Retirement Date; provided, however, that
any portion of the Accrued Obligations subject to plans or policies of the
Company shall be determined and paid in accordance with the terms of the
relevant plan or policy as applicable to the Executive.

          (b)     For purposes of this Agreement, “Accrued Obligations” shall
mean, the following:



       (i)     the Executive’s current base salary through the Retirement Date
to the extent not theretofore paid;          (ii)    amounts deferred by the
Executive pursuant to the Company’s Executive Deferred Compensation Plan; and  
       (iii)   any vacation pay and expense reimbursements accrued by the
Executive as of the Retirement Date to the extent not theretofore paid.

 



--------------------------------------------------------------------------------



 



          3.     Additional Payments and Benefits. Provided that the Executive
has not revoked the release contained in Section 9 hereof, and provided further
that the Executive complies with Section 7 hereof, the Company shall make the
payments and provide the benefits set forth in this Section 3:

          (a)     During the period commencing on the day next following the
Retirement Date and ending two years following the Retirement Date, the Company
shall pay to the Executive $456,000 per year, payable in accordance with the
Company’s regular payroll practices as then in effect;

          (b)     At the time of the payment of bonus amounts under the
Company’s Annual Incentive Compensation Plan for each of the Company’s fiscal
years ending on December 31, 2003 and December 31, 2004, the Company shall pay
to the Executive a cash amount of $300,000 and shall not be required to pay the
Executive any other amounts under the Company’s Annual Incentive Compensation
Plan; and

          (c)     The health insurance benefits currently being provided to the
Executive by the Company shall continue to be provided to the Executive by the
Company during the period commencing on the Retirement Date and ending two years
following the Retirement Date, subject to any modifications thereto applicable
to active employees of the Company. During such period, the Company shall deduct
from amounts payable to the Executive amounts equal to the amounts that would
have been payable by the Executive for such coverage, and at the times such
amounts would have been payable, if the Executive had continued as an active
employee of the Company.

          4.      Stock Options. Each option to purchase shares of the Company’s
Common Stock granted to the Executive which shall be outstanding on the
Retirement Date shall expire at the close of business on the Retirement Date
without further action by the Executive or the Company and no payment shall be
made by the Company to the Executive in respect thereof.

          5.      COBRA Coverage. Pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Executive may elect to continue
coverage for the Executive and his dependents under the Company’s medical,
dental and vision insurance policies for a period of up to 18 months following
the earlier of the second anniversary of the Retirement Date or the date on
which the Executive becomes employed, and the Executive shall pay all expenses
relating to such coverage in accordance with COBRA.

          6.      Federal and State Withholding. The Company shall deduct from
the amounts payable to the Executive pursuant to this Agreement the amount of
all required federal and state withholding taxes in accordance with the
Executive’s Form W-4 on file with the Company and all applicable social security
taxes.

          7.      Noncompetition, Nondisclosure and Nonsolicitation. The
Executive shall comply with his obligations under Paragraph 8 of the Employment
Agreement dated as of January 16, 1996, as amended to date (the “Employment
Agreement”), between the Executive and the Company and, notwithstanding anything
else herein or therein to the contrary, the Executive shall comply with the
obligations set forth in Paragraph 8(c)(ii) of the Employment

2



--------------------------------------------------------------------------------



 



Agreement during the period commencing on the Retirement Date and ending two
years following the Retirement Date.

          8.      Remedies; Scope of Covenants. The following provisions shall
apply to the covenants of the Executive contained in Section 7 hereof:

          (a)     without limiting the right of the Company to pursue all other
legal and equitable remedies available for violation by the Executive of the
covenants contained in Section 7 hereof, it is expressly agreed by the Executive
and the Company that such other remedies cannot fully compensate the Company for
any such violation and that the Company shall be entitled, in addition to other
rights and remedies existing in its favor, to a restraining order or orders and
other injunctive relief to prevent any such violation or any continuing
violation thereof;

          (b)     the Company and the Executive each intends and agrees that the
covenants contained in Section 7 hereof are reasonably designed to protect the
Company’s trade secrets and other legally protectable business interests without
unnecessarily or unreasonably restricting the Executive’s business
opportunities, but that if in any action before any court or agency legally
empowered to enforce the covenants contained in Section 7 hereof any term,
restriction, covenant or promise contained therein is found to be unreasonable
or otherwise unenforceable, then such term, restriction, covenant or promise
shall be deemed modified to the extent necessary to make it enforceable by such
court or agency; and

          (c)     the Executive agrees that he will submit himself to the
personal jurisdiction of the courts of the State of Illinois in any action by
the Company to obtain injunctive or other relief.

          9.      General Release. The Executive, on behalf of himself and
anyone claiming through him, hereby agrees not to sue the Company or any of its
divisions, subsidiaries, affiliates or other related entities (whether or not
such entities are wholly owned) or any of the past, present or future directors,
officers, administrators, trustees, fiduciaries, employees, agents or attorneys
of the Company or any of such other entities, or the predecessors, successors or
assigns of any of them (hereinafter referred to as the “Released Parties”), and
agrees to release and discharge, fully, finally and forever, the Released
Parties from any and all claims, causes of action, lawsuits, liabilities, debts,
accounts, covenants, contracts, controversies, agreements, promises, sums of
money, damages, judgments and demands of any nature whatsoever, in law or in
equity, both known and unknown, asserted or not asserted, foreseen or
unforeseen, which the Executive ever had or may presently have against any of
the Released Parties arising from the beginning of time up to and including the
date on which this Agreement is executed, including, without limitation, all
matters in any way related to the Executive’s employment by the Company or any
of its affiliates, the terms and conditions thereof, any failure to promote the
Executive and the termination or cessation of the Executive’s employment with
the Company or any of its affiliates, and including, without limitation, any and
all claims arising under the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, the Family and
Medical Leave Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act of 1974, the Illinois Human Rights Act, the Chicago or Cook
County Human Rights

3



--------------------------------------------------------------------------------



 



Ordinance or any other federal, state, local or foreign statute, regulation,
ordinance or order, or pursuant to any common law doctrine; provided, however,
that nothing contained in this Section 9 shall apply to, or release the Company
from, any obligation of the Company (i) contained in this Agreement or in any
benefit plan of the Company in which the Executive participates or (ii) to
indemnify the Executive pursuant to the Company’s certificate of incorporation
or by-laws. The consideration offered herein is accepted by the Executive as
being in full accord, satisfaction, compromise and settlement of any and all
claims or potential claims, and the Executive expressly agrees that he is not
entitled to, and shall not receive, any further recovery of any kind from the
Company or any of the other Released Parties, and that in the event of any
further proceedings whatsoever based upon any matter released herein, neither
the Company nor any of the other Released Parties shall have any further
monetary or other obligation of any kind to the Executive, including any
obligation for any costs, expenses or attorneys’ fees incurred by or on behalf
of the Executive. The Executive agrees that he has no present or future right to
employment with the Company or any of the other Released Parties and that he
will not apply for or otherwise seek employment with any of them.

          10.      Nondisclosure of this Agreement. The Executive agrees that
unless and until the Company discloses the terms of this Agreement to the
public, the Executive will not disclose the existence or terms of this Agreement
to any third party, except his accountants, attorneys and spouse, each of whom
shall be bound by this nondisclosure provision, or as may be required to comply
with legal process; provided, however, that the Executive shall be entitled to
disclose fully the terms of Section 7 hereof to any employer or prospective
employer of the Executive. If a person not a party to this Agreement requests or
demands, by subpoena or otherwise, that the Executive disclose or produce this
Agreement or any terms or conditions hereof prior to the public disclosure
thereof by the Company, the Executive shall immediately notify the Company and
shall give the Company an opportunity to respond to such notice before taking
any action or making any decision in connection with such request or subpoena.
The Executive understands and agrees that this nondisclosure requirement is a
material inducement to the Company to enter into this Agreement.

          11.      Successors; Binding Agreement. This Agreement shall inure to
the benefit of and be enforceable by the Executive and by his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. In the event of the death of the Executive while any
amounts are payable to the Executive hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons designated in writing by the Executive to
receive such amounts or, if no person is so designated, to the Executive’s
estate.

          12.      Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given by a party hereto when delivered personally or by overnight
courier or five days after deposit in the United States mail, postage prepaid to
the following address of the other party hereto (or to such other address of
such other party as shall be furnished in accordance herewith):



    If to the Company, to:       Technology Solutions Company

4



--------------------------------------------------------------------------------



 





    205 North Michigan Avenue
Suite 1500
Chicago, Illinois 60601
Attention: General Counsel       If to the Executive, to:       Mr. Jack N.
Hayden
311 Kings Road
Newport Beach, California 92663-5706

          13.      Governing Law; Validity. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Illinois without regard to the
principle of conflicts of laws.

          14.     Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof, including, but not limited
to, the Employment Agreement, which shall have no further force or effect as of
the date that the last of the parties executes this Agreement, except for
Paragraph 8 thereof as contemplated by Section 7 hereof.

          15.      Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed to be an original and both of which
together shall constitute one and the same instrument.

          16.      Miscellaneous. No provision of this Agreement may be modified
or waived unless such modification or waiver is agreed to in writing and
executed by the Executive and by a duly authorized officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. Failure by the Executive or the Company to insist upon strict compliance
with any provision of this Agreement or to assert any right which the Executive
or the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

          17.      No Admission. Nothing in this Agreement is intended to, or
shall be construed as, an admission by the Company or any of the other Released
Parties that it violated any law, interfered with any right, breached any
obligation or otherwise engaged in any improper or illegal conduct with respect
to the Executive or otherwise. The Company, for itself and the other Released
Parties, hereby expressly denies any such illegal or wrongful conduct.

          18.      ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS AGREEMENT, THE
EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT CAREFULLY, THAT
HE FULLY UNDERSTANDS ITS TERMS AND CONDITIONS, THAT HE HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY

5



--------------------------------------------------------------------------------



 






PRIOR TO EXECUTING THIS AGREEMENT, THAT HE HAS BEEN ADVISED THAT HE HAS 21 DAYS
WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE THIS AGREEMENT AND THAT HE
INTENDS TO BE LEGALLY BOUND BY IT. DURING A PERIOD OF SEVEN DAYS FOLLOWING THE
DATE OF HIS EXECUTION OF THIS AGREEMENT, THE EXECUTIVE SHALL HAVE THE RIGHT TO
REVOKE THE RELEASE CONTAINED IN SECTION 9 OF THIS AGREEMENT OF CLAIMS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT BY SERVING WITHIN SUCH PERIOD WRITTEN
NOTICE OF REVOCATION. IF THE EXECUTIVE EXERCISES HIS RIGHTS UNDER THE PRECEDING
SENTENCE, HE SHALL FORFEIT ALL AMOUNTS PAYABLE TO HIM PURSUANT TO SECTION 3 OF
THIS AGREEMENT.

          19.      ACKNOWLEDGMENT BY EXECUTIVE CONCERNING SECTION 1542 OF THE
CALIFORNIA CIVIL CODE. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS FAMILIAR WITH AND
UNDERSTANDS THE PROVISION OF SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH
PROVIDES AS FOLLOWS:



    “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

          BEING AWARE OF THAT CODE SECTION, EMPLOYEE EXPRESSLY WAIVES AND
RELINQUISHES ANY RIGHTS OR BENEFITS EMPLOYEE MAY HAVE THEREUNDER, AS WELL AS ANY
OTHER STATE OR FEDERAL STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company and the Executive has
executed this Agreement as of the day and year first above written.

            TECHNOLOGY SOLUTIONS COMPANY           By   /s/ Paul R. Peterson


--------------------------------------------------------------------------------

              Paul R. Peterson             EXECUTIVE:             /s/ Jack N.
Hayden


--------------------------------------------------------------------------------

              Jack N. Hayden

6